ACCEPTED
                                                                                            06-15-00013-CV
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      10/28/2015 1:57:34 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                                       No. 06-15-00013-CV

                                         IN THE                            FILED IN
                                                                    6th COURT OF APPEALS
                                   COURT OF APPEALS                   TEXARKANA, TEXAS
                                SIXTH DISTRICT OF TEXAS             10/28/2015 1:57:34 PM
                                      TEXARKANA                          DEBBIE AUTREY
                                                                             Clerk


                       C ITY N ATIONAL B ANK OF S ULPHUR S PRINGS,
                                        Appellant

                                                     v.

                                    J OHN A LEXANDER S MITH,
                                             Appellee


            On appeal from the District Court of Hopkins County, Texas
                               62nd Judicial District
                        The Honorable Will Biard Presiding


                       APPELLEE’S AGREED MOTION TO
                    EXTEND TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

        JOHN ALEXANDER SMITH, Appellee in the above styled and numbered

cause, hereby moves the Court for an extension of time to file Appellee’s brief, and

would respectfully show unto the Court the following:

                                           A. Introduction

1.      Appellee is JOHN ALEXANDER SMITH.

2.      Appellant is CITY NATIONAL BANK OF SULPHUR SPRINGS.
Appellee’s Agreed M otion to Extend Time to File Appellee’s Brief                Page 1
3.      This motion is filed pursuant to Texas Rules of Appellate Procedure 10.5(b)

and 38.6(d), and within the time period permitted by said rules.

4.      This motion is unopposed.

                                  B. Argument and Authorities

5.      The Court may grant Appellee additional time to file his brief under the

authority of Texas Rules of Appellate Procedure 10.5(b) and 38.6(d).

6.      The current deadline for Appellee to file his brief is October 29, 2015.

7.      Appellee requests an additional 30 days to file his brief, extending the time

until Saturday, November 28, 2015.

8.      No prior extension of time to file this brief has been granted.

9.      Appellee needs additional time to file his brief because other pressing

matters and deadlines, including pre-trial preparation in multiple cases set for trial

during the next several months and numerous other active litigation files, as well as

multiple hearings, meetings, and recent out-of-office commitments, have prevented

and will prevent Appellee’s undersigned counsel from devoting the time necessary

to complete preparation of the brief by the original deadline.

                                                 Prayer

10.     For these reasons, Appellee respectfully asks the Court to grant an extension

of time to file his brief until November 28, 2015.



Appellee’s Agreed M otion to Extend Time to File Appellee’s Brief                  Page 2
                                                          Respectfully submitted,

                                                          /s/ J. Mark Sudderth
                                                          J. Mark Sudderth
                                                          Texas Bar No. 19461500
                                                          N OTEBOOM – T HE L AW F IRM
                                                          669 Airport Freeway, Suite 100
                                                          Hurst, Texas 76053
                                                          (817) 282-9700
                                                          (817) 282-8073 (facsimile)
                                                          Sudderth@Noteboom.com

                                                          Attorneys for Appellee,
                                                          John Alexander Smith



                            CERTIFICATE OF CONFERENCE

     I certify that I have conferred with John R. Mercy, counsel for Appellants,
and Appellants are unopposed to this motion to extend time.

                                                          /s/ J. Mark Sudderth
                                                          J. Mark Sudderth


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the attached document been served
upon all counsel record on the 28th day of October, 2015, via e-service, to the
attorneys of record for Appellant City National Bank of Sulphur Springs as
follows:
       John R. Mercy
       Mercy, Carter, Tidwell, L.L.P.
       1724 Galleria Oaks Drive
       Texarkana, Texas 75503
       E-mail: jmercy@texarkanalawyers.com



Appellee’s Agreed M otion to Extend Time to File Appellee’s Brief                          Page 3
        Coy Johnson
        E-mail: coy@clayjohnsonlaw.com
        Clay Johnson
        E-mail: clay@clayjohnsonlaw.coim
        Johnson Law Firm, P.C.
        609 Gilmer Street
        Sulphur Springs, Texas 75482
                                                          /s/ J. Mark Sudderth
                                                          J. Mark Sudderth




Appellee’s Agreed M otion to Extend Time to File Appellee’s Brief                Page 4